Evans, Judge.
Trailer Craft Mfg. Co. sued Almon Brannon and Lillian A. Brannon on a promissory note which had been given in payment of a trailer purchased from plaintiff by the defendants. The defendants answered and admitted the purchase of the trailer and execution of the note, but denied the indebtedness. They pleaded a set-off against the indebtedness because of certain necessary repairs to the trailer which were covered by a warranty on the equipment; and because of alleged loss of use of the trailer. They alleged their loss to be $500 per month for approximately five months.
The court heard the case without the intervention of a jury and at the conclusion he allowed the defendants a credit of $190 as a part of the sum claimed by them in their plea of set-off. This was the amount claimed by defendants for repairs. The court then rendered its amended judgment for plaintiff, after allowing credit for the aforementioned $190.00, in the amount of $3,667.45, plus $276.10 interest. Defendant appeals. Held:
1. The first enumeration of error is because findings of fact and conclusions of law were not made and stated separately. An examination of the judgment shows a finding of fact specially and a judgment stated separately as a conclusion of law. There is no merit in this enumeration of error.
2. A mathematical error in the principal amount of the judgment was complained of, but as the error is shown on the face thereof, it could be amended at any time so as to speak the truth. See Code Ann. § 81A-160 (g) (Ga. L. 1966, pp. 609, 662; 1967, pp. 226, 239, 240); Williams v. Stancil, 119 Ga. App. 800 (1) (168 SE2d 643). See also Code Ann. § 81A-106 (c) (Ga. L. 1966, pp. 609, 617; 1967, pp. 226, 229, 230).
Appellant cites Chatham v. DeKalb County, 115 Ga. App. 739 (155 SE2d 629), but in that case the defect did not appear on the face of the judgment, which readily distinguishes Chatham, supra, from the case now under consideration. A new trial would not be necessary to correct the error in the judgment as contended by defendants.
Argued January 10, 1974
Decided February 4, 1974.
Miles B. Sams, for appellants.
Hansell, Post, Brannon & Dorsey, Jefferson D. Kirby, III, for appellee.
3. Although defendants enumerate as error the original finding of the court, they do not argue this enumeration or that the evidence does not support the judgment. Therefore, this enumeration is abandoned. See Rule 18 (c) (2); Code Ann. § 24-3618 (c) (2).

Judgment affirmed.


Eberhardt, P. J., and Panned, J., concur.